Mr. Justice del Toro
delivered the opinion of the court.
Public deed No. 92 of a judicial sale executed on September 16, 1913, by the marshal of the Municipal Court of Caguas in favor of Cadierno Brothers having been presented in the Registry of Property of Caguas, the registrar refused to record the same for the reasons set forth in the following decision, from which the present appeal was taken:
“The admission to record of the foregoing document is refused because it appears that the auction sale to which the said document *35relates was made in compliance with a writ of execution issued by the municipal court' of this city on July 2 of this year in proceedings brought in the same court by Pedro Or casitas Muñoz against José Jiménez Sauri, or his succession, to recover a mortgage credit, and said court is without jurisdiction in summary foreclosure proceedings for the recovery of mortgage credits, said jurisdiction being reserved to the respective district courts in accordance with decision No. 981 of the Supreme Court of June 11, 1913, rendered in the case of Joaquín P. Valdivieso v. Jacinto Rivera Torres. A cautionary notice, etc. Caguas, December 13, 1913.”
In the case of Valdivieso v. Rivera, 19 P. R. R., 669, cited Tby the registrar, the question of whether municipal courts have or have not jurisdiction in proceedings for the foreclosure of mortgages in accordance with the Mortgage Law when the debt does not exceed $500, was given careful study and decided in the negative.
We have examined the brief of the appellant and none of his arguments destroy the grounds of the decision of this court of June 11, 1913.
Therefore, as the Municipal Court of Caguas had no jurisdiction, it is manifest that the judgment it rendered in the summary proceedings for the foreclosure of a mortgage brought by Orcasitas against Jiménez is null and void. This being so, it is clear also that the very document presented in the registry shows that the marshal of the said municipal court had no authority to sell the property at public auction and that the registrar, in compliance with the provisions of section 18 of the Mortgage Law, proceeded correctly in refusing to record the said document.
The decision appealed from should be affirmed.

Affirmed.

Chief Justice Hernández and Justices Wolf and Aldrey concurred. . .